Case 3:18-cr-04683-GPC Document 237 Filed 06/09/21 PageID.2415 Page 1 of 5




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Nicole R. Van Dyk – State Bar No. 261646
      nvandyk@birdmarella.com
 3 Darren L. Patrick - State Bar No. 310727
      dpatrick@birdmarella.com
 4 BIRD,  MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone:  (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant Petr Pacas
 8
 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11 UNITED STATES OF AMERICA,                          CASE NO. 3:18-cr-04683-GPC-4
12                     Plaintiff,                     UNOPPOSED MOTION FOR
                                                      ORDER APPROVING TRAVEL
13               vs.                                  REQUEST
14 PETR PACAS,                                        Filed Concurrently with Declaration of
                                                      Darren L. Patrick and [Proposed] Order
15                     Defendant.
                                                      Assigned to Hon. Gonzalo P. Curiel
16
17               Defendant Petr Pacas, by and through his counsel of record, hereby submits
18 this Unopposed Motion for an order modifying Mr. Pacas’s bond conditions to
19 permit him to travel to the Czech Republic to visit his family in June 2021 with a
20 return date on or before July 15, 2021, so long as Mr. Pacas provides his Pretrial
21 Services Officer with a copy of his travel itinerary to the Czech Republic and calls
22 Pretrial Services both prior to departure and immediately upon his return. The basis
23 for this unopposed motion is as follows:
24               1.    On October 31, 2018, Mr. Pacas and co-defendants Jacob Bychak,
25 Mark Manoogian, and Mohammed Abdul Qayyum were charged in a 10-count
26 indictment for conspiracy to commit violations of the wire fraud statute (18 U.S.C.
27 § 1343) and the CAN-SPAM Act (18 U.S.C. § 1037(a)(5)). (Dkt. 1.)
28               2.    On November 5, 2018, Mr. Pacas was arraigned and released on a
     3722999.1
                                                  1                  Case No. 3:18-cr-04683-GPC-4
                         UNOPPOSED MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 237 Filed 06/09/21 PageID.2416 Page 2 of 5




 1 $50,000 appearance bond secured by his signature. As a condition of release, his
 2 travel was restricted to San Diego County, the Central District of California, and the
 3 state of Utah at the discretion of his Pretrial Services Officer. (Dkt. 24.)
 4               3.   This Court previously approved Mr. Pacas’s request to travel to the
 5 Czech Republic and Austria from December 20, 2018, through January 3, 2019.
 6 (Dkt. 43.) Mr. Pacas departed and returned on the approved dates as instructed
 7 without incident.
 8               4.   This Court previously approved Mr. Pacas’s request to travel to Hawaii
 9 from September 24, 2019, through October 2, 2019. (Dkt. 124.) Mr. Pacas departed
10 and returned on the approved dates as instructed without incident.
11               5.   This Court previously approved Mr. Pacas’s request to travel to the
12 Czech Republic in June of 2020. (Dkt. 156.) Mr. Pacas departed and returned on
13 the approved dates as instructed without incident.
14               6.   Trial is currently set in this matter for November 30, 2021.
15               7.   On June 7, 2021, Mr. Pacas’s counsel contacted Pretrial Services
16 Officer Russell Parris by email to confirm that he had no objection to the request to
17 allow Mr. Pacas to travel to the Czech Republic in June of 2020 with a return date
18 on or before July 15, 2021, so long as Mr. Pacas provides Pretrial Services with a
19 copy of his travel itinerary and calls Pretrial Services both prior to departure and
20 immediately upon his return. Mr. Russell expressed no objection. (See Patrick
21 Decl. ¶ 4, Ex. A.)
22               7.   On June 8, 2021, the government confirmed to defense counsel by
23 email that it does not oppose this motion. (See id.)
24
25
26
27
28
     3722999.1
                                                 2                  Case No. 3:18-cr-04683-GPC-4
                        UNOPPOSED MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 237 Filed 06/09/21 PageID.2417 Page 3 of 5




 1 DATED: June 9, 2021                Respectfully submitted,
 2
                                      Gary S. Lincenberg
 3                                    Nicole R. Van Dyk
                                      Darren L. Patrick
 4
                                      Bird, Marella, Boxer, Wolpert, Nessim,
 5                                    Drooks, Lincenberg & Rhow, P.C.
 6                                    By:         s/ Darren L. Patrick
 7                                                      Darren L. Patrick
 8                                          Attorneys for Defendant Petr Pacas

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3722999.1
                                          3                  Case No. 3:18-cr-04683-GPC-4
                 UNOPPOSED MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 237 Filed 06/09/21 PageID.2418 Page 4 of 5




 1                                  CERTIFICATE OF SERVICE
 2               Counsel for Defendant certifies that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                           Ashley E. Goff
 6                                       Assistant U.S. Attorney
 7                                   Email: ashley.goff@usdoj.gov
 8
 9                                          Sabrina L. Feve
10                                       Assistant U.S. Attorney
11                                      sabrina.feve@usdoj.gov
12
13                                        Melanie K. Pierson
14                                       Assistant U.S. Attorney
15                                    melanie.pierson@usdoj.gov
16
17                                         Candina S. Heath
18                                     U.S. Department of Justice
19                                 Email: candina.heath2@usdoj.gov
20
21
22
23
24
25
26
27
28
     3722999.1
                                                  4                  Case No. 3:18-cr-04683-GPC-4
                         UNOPPOSED MOTION FOR ORDER APPROVING TRAVEL REQUEST
Case 3:18-cr-04683-GPC Document 237 Filed 06/09/21 PageID.2419 Page 5 of 5




 1 DATED: June 9, 2021                Respectfully submitted,
 2
                                      Gary S. Lincenberg
 3                                    Nicole R. Van Dyk
                                      Darren L. Patrick
 4
                                      Bird, Marella, Boxer, Wolpert, Nessim,
 5                                    Drooks, Lincenberg & Rhow, P.C.
 6
 7
                                      By:         s/ Darren L. Patrick
 8
                                                        Darren L. Patrick
 9                                          Attorneys for Defendant Petr Pacas
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3722999.1
                                          5                  Case No. 3:18-cr-04683-GPC-4
                 UNOPPOSED MOTION FOR ORDER APPROVING TRAVEL REQUEST
